13-685
         Liu v. Holder
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A089 714 514
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                GUIDO CALABRESI,
 9                ROSEMARY S. POOLER,
10                     Circuit Judges.
11       _______________________________________
12
13       LIYU LIU, AKA LIYU LUI,
14                Petitioner,
15
16                       v.                                     13-685
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Michael Brown, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Luis E. Perez, Senior
27                                     Litigation Counsel; E. Tayo Otunla,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, U.S.
30                                     Department of Justice, Washington
31                                     D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Liyu Liu, a native and citizen of the

 6   People’s Republic of China, seeks review of a February 6,

 7   2013, decision of the BIA, affirming the January 31, 2011,

 8   decision of Immigration Judge (“IJ”) Jesse B. Christensen,

 9   denying Liu’s application for asylum, withholding of

10   removal, and relief under the Convention Against Torture

11   (“CAT”).     In re Liyu Liu, No. A089 714 514 (B.I.A. Feb. 6,

12   2013), aff’g No. A089 714 514 (Immig. Ct. N.Y. City Jan. 31,

13   2011).     We assume the parties’ familiarity with the

14   underlying facts and procedural history in this case.

15       Under the circumstances of this case, we review both

16   the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008).     The applicable standards of review are well

19   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

20   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).     For

21   asylum applications governed by the REAL ID Act, the agency

22   may, considering the totality of the circumstances, base a


                                     2
 1   credibility finding on an asylum applicant’s demeanor, the

 2   plausibility of her account, and inconsistencies in her

 3   statements and other record evidence without regard to

 4   whether they go “to the heart of the applicant’s claim.”

 5   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

 6   64.    Here, substantial evidence supports the agency’s

 7   determination that Liu was not credible.

 8          First, as to her Falun Gong claim, the agency

 9   reasonably relied on Liu’s demeanor, noting that she was

10   evasive when responding to basic questions about her

11   distribution of Falun Gong fliers and whether she would

12   practice Falun Gong if removed to China.        See 8 U.S.C.

13   § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d

14   77, 81 n.1 (2d Cir. 2005).     Those findings are supported by

15   the hearing transcript.    In addition, the agency reasonably

16   noted inconsistencies in her testimony and corroborating

17   evidence regarding police visits to her house following her

18   involvement with Falun Gong.     See 8 U.S.C.

19   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64, 166

20   n.3.    In light of her demeanor and inconsistent evidence in

21   this regard, the agency reasonably questioned the

22   plausibility of her testimony that she knowingly risked


                                     3
 1   persecution to distribute Falun Gong fliers even though she

 2   was not herself a practitioner at the time.    See Ying Li v.

 3   BCIS, 529 F.3d 79, 82-83 (2d Cir. 2008).

 4       In finding her not credible as to her family planning

 5   claim, the agency reasonably relied on the fact that Liu

 6   failed to state at her credible fear interview that she had

 7   been forcibly sterilized in China.    See 8 U.S.C.

 8   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 166-

 9   67 & n.3; Dong v. Ashcroft, 406 F.3d 110, 112 (2d Cir.

10   2005).   As the agency found, the record of Liu’s credible

11   fear interview was sufficiently reliable because it included

12   a typed verbatim transcript of the questions asked and

13   answered with the assistance of a translator, indicated that

14   the interviewer explained the reasons for the interview, and

15   posed questions designed to elicit information regarding a

16   potential asylum claim.    See Ming Zhang v. Holder, 585 F.3d

17   715, 724-25 (2d Cir. 2009).   The agency was not compelled to

18   credit Liu’s explanation for the omission.    See Majidi, 430

19   F.3d at 80.

20       Based on these findings, the agency reasonably found

21   Liu not credible, and denied her asylum, withholding of

22   removal, and CAT relief.    See Xiu Xia Lin, 534 F.3d at 165-

23   66; see also Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

24   2006).

                                    4
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk
5
6
7




                                5